Citation Nr: 0408337	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  94-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for pansinusitis 
with headaches, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to service connection for grade II papillary 
transitional cell carcinoma bladder cancer.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from November 
1951 to November 1955 and from December 1955 to June 1972.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran had a personal hearing with a hearing officer at 
the RO in November 1992.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a February 1996 decision, the Board denied the veteran's 
claim for entitlement to a compensable evaluation for 
allergic rhinitis.  The Board also denied the veteran's 
claims for entitlement to an increased evaluation for 
hemorrhoids, granted a claim for entitlement to service 
connection for tinnitus, and determined that new and material 
evidence had not been submitted in order to reopen a claim 
for entitlement to service connection for arthritis.  The 
veteran appealed the Board's decision to the United States 
Court of Court of Veterans Appeals (Court).  In a September 
1997 memorandum decision, the Court vacated the Board's 
February 1996 decision as to the issue of entitlement to an 
increased rating for allergic rhinitis and remanded the claim 
to the Board for additional development and readjudication.  
In addition, the Court noted that the veteran had raised the 
issue of entitlement to service connection for sinusitis as 
secondary to the service-connected disability of allergic 
rhinitis.  This additional claim was also remanded by the 
Court to the Board for adjudication.       

In an April 1998 remand, the Board ordered additional 
development of the veteran's increased rating and secondary 
service connection claims including updated treatment records 
and VA examinations as well as noted that the veteran's 
rhinitis claim needed to be evaluated under both old and 
revised rating criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); 61 Fed. Reg. 46720 (1996).  The RO 
granted the veteran service connection for sinusitis and 
assigned a noncompensable (zero percent) rating, effective 
from September 1997, in a March 1999 rating decision.  In a 
December 1999 rating decision, the RO assigned the veteran a 
10 percent rating for chronic allergic rhinitis effective 
from April 12, 1990.  In addition, the RO also assigned the 
veteran a 10 percent rating for pansinusitis with headaches 
effective from July 17, 1992.        

In an October 2001 decision, the Board denied the veteran's 
continued claim for entitlement to an increased evaluation 
for allergic rhinitis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In a June 2003 Order, the CAVC vacated the 
Board's October 2001 decision and remanded the veteran's 
claim for entitlement to an increased rating for allergic 
rhinitis to the Board for action consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  It was noted in the Order 
that the Board's October 2001 decision failed to adequately 
address VA's duty to notify the veteran of pertinent 
information regarding his claim under 38 U.S.C.A. § 5103(a).  
In addition, it was stated that there was no evidence of 
record which showed that the veteran was notified of what 
specific evidence was required to substantiate his claim and 
who was responsible for obtaining such evidence required 
under Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Finally, the CAVC also directed the Board to address two 
previously unadjudicated matters on remand including claims 
for entitlement to an increased evaluation for sinusitis 
currently rated as 10 percent disabling and entitlement to a 
TDIU rating.  


The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Additional due process development is also required with 
regard to the veteran's claim for entitlement to an increased 
evaluation for pansinusitis with headaches, currently rated 
as 10 percent disabling.  As noted above, in a March 1999 
rating decision, the RO granted the veteran service 
connection for sinusitis and assigned a noncompensable (zero 
percent) rating, effective from September 9, 1997.  In a 
December 1999 rating decision, the RO assigned the veteran a 
10 percent rating effective from July 17, 1992 for 
pansinusitis with headaches.   In July 2000, the veteran 
submitted a notice of disagreement concerning the denial of 
an increased rating for his pansinusitis disability.  

Additional due process development is required with regard to 
the veteran's claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  In a February 2000 rating 
decision, the RO denied the veteran's claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
The veteran's claims folder does not contain a notice of 
disagreement with this action.  In a folder of materials 
submitted by the veteran and received by the Board in July 
2001, however, there is a photocopy of a report of contact, 
dated April 17, 2000, from the veteran's representative, with 
a copy of a March 7, 2000 letter from the veteran to his 
representative.  In the report of contact, the representative 
described this letter as a notice of disagreement with the 
denial of a TDIU rating.  

The record also suggests that the veteran has appealed a 
December 2002 rating decision that denied entitlement to 
service connection for grade II papillary transitional cell 
carcinoma bladder cancer.  In a folder that the veteran 
submitted to the Board in July 2003, there is a VA Form 9, 
appeal to the Board, concerning the December 2002 rating 
decision.  The veteran's attorney also noted, in a January 
2004 letter to the Board, that the veteran had filed an 
appeal of the denial of service connection for bladder 
cancer.  The record before the Board does not contain a 
Statement of the Case (SOC) pertaining to the issue of 
entitlement to service connection for grade II papillary 
transitional cell carcinoma bladder cancer.   

A review of the veteran's claims folder does not indicate 
that a statement of the case (SOC) has been issued for any of 
these three claims.  See 38 C.F.R. § 19.26 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, in such circumstances, that the Board is to remand 
the claim to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should associate with the 
veteran's claims folder the original 
April 17, 2000 report of contact from the 
veteran's representative with 
attachment(s), as well as any additional 
material received by the RO and no 
currently associated with the veteran's 
claims folder.  The RO is to furnish the 
veteran and his representative with an 
SOC pertaining to his claims of:  (1) 
entitlement to an increased evaluation 
for residuals of pansinusitis with 
headaches, currently rated as 10 percent 
disabling; (2) entitlement to a total 
disability rating based on individual 
unemployability (TDIU) due to service-
connected disabilities; (3) entitlement 
to service connection for grade II 
papillary transitional cell carcinoma 
bladder cancer.  Concomitant with such 
action, the RO should advise the veteran 
and his representative of the statutory 
period of time within which the veteran 
must furnish VA with a substantive appeal 
on these issues, in order to perfect his 
appeal.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

3.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his service-
connected rhinitis disability during the 
period of April 1999 to the present.  
Obtain records from each health care 
provider the veteran identifies. 

4.  The RO should also make arrangements 
to obtain the veteran's treatment records 
from Dr. Steven M. Schrager (as listed in 
the May 1999 letter included in the file) 
for the period of November 1998 to the 
present.  

5.  The RO should then schedule the 
veteran for a VA examination to show the 
current severity of his service-connected 
allergic rhinitis disability.  The claims 
folder should be made available to the 
examiner for review. 

6.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased rating for 
allergic rhinitis in light of the 
evidence received since the December 1999 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since December 1999.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




